We think his Honor ruled correctly in dismissing the appeal as premature and properly remanded the cause to the Clerk to be proceeded with under the order appointing commissioners, which had been made by the Clerk in pursuance of the statute, Revisal, sec. 2580. In the case of R. R. v. Newton, 133 N.C. 132, it is decided that an order of the Superior Court in condemnation proceedings, remanding the cause to the Clerk that he may hear the same, is interlocutory and no appeal lies therefrom to the Supreme Court, though a plea in bar was filed by the defendant. That no appeal can be taken at such stage in condemnation proceedings, viz., when the Judge below remands the cause to the Clerk, has been repeatedly adjudged before the     (381) case of R. R. v. Newton, Telegraph Co. v. R. R., 83 N.C. 420;R. R. v. R. R., 83 N.C. 499; R. R. v. Warren, 92 N.C. 622.
Appeal Dismissed. *Page 298